



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Addley, 2013
    ONCA 50

DATE: 20130128

DOCKET: C55534

Rosenberg, Blair and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kevin Addley

Appellant

Eric D. McCooeye, for the appellant

Mabel Lai, for the respondent

Heard: January 25, 2013

On appeal from the sentence imposed on January 5, 2012 by
    Justice Koke of the Superior Court of Justice, sitting with a jury.

APPEAL BOOK ENDORSEMENT

[1]

Despite Mr. McCooeye`s very helpful submissions we have not been
    persuaded that there are grounds for interfering with this sentence. There is
    no error in principle in the reasons for sentence. The trial judge took into
    account the appellant`s Aboriginal background in imposing a sentence that had a
    significant rehabilitative element. Despite the seriousness of the offence, the
    trial judge rejected the Crown`s position of a penitentiary sentence and
    imposed a reformatory sentence with probation, within the range suggested by trial
    defence counsel.

[2]

The main focus of the appellant`s submissions in this court was on the
    material in the
Gladue
report that was tendered as fresh evidence.
    That report provides considerable information about the appellant and the impact
    on him and his mother of the Aboriginal experience. It also helps explain the conduct
    by the appellant, the importance to the appellant of preserving relationships
    and the impact of racism from the appellants own father.

[3]

We have considered all this information as well as the information about
    the appellant`s rehabilitative efforts since he was released on bail.

[4]

Nevertheless, we are of the view that the sentence was entirely fit
    given all the circumstances, including the seriousness of the offence, the devastating
    impact on the victim, the appellants relative youth, and the Aboriginal
    background.

[5]

We have applied the analysis mandated by
Gladue
and
Ipeelee
.
    We are satisfied that this sentence fully reflects those principles.

[6]

Accordingly, the appeal is dismissed.


